IN THE SUPREME COURT OF PENNSYLVANIA
MIDDLE DISTRICT

IN RE: APPLICATION OF KATHLEEN G. : No. 61 MM 2015
KANE, ATTORNEY GENERAL OF THE 1
COMMONWEALTH OF PENNSYLVANIA, :

REQUESTING AN ORDER DIRECTING '

THAT AN ADDITIONAL MULTICOUNTY .
INVESTIGATING GRAND JURY HAVING :

STATEWIDE JURISDICTION BE '

CONVENED

ORDER

 

PER CURIAM

AND NOW, this 15th day of April, 2015, upon consideration of the application of
Kathleen G. Kane, Attorney General of the Commonwealth of Pennsylvania, and it
appearing to the Court that the granting of the application is appropriate under the

Investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as

follows:

1. The Attorney General’s Application requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Thirty—
Ninth Statewide Investigating Grand Jury”) be convened is hereby GRANTED.

2. The Honorable J. Wesley Oler, Jr., Judge of the Court of Common Pleas,
Ninth Judicial District, Cumberland County, Pennsylvania, is hereby designated as
Supervising Judge of the Thirty-Ninth Statewide anestigating Grand Jury. All
applications and motions relating to the work of the Thirty-Ninth Statewide Investigating

Grand Jury—including motions for disclosure of grand jury transcripts and evidence—

shall be presented to said Supervising Judge. With respect to investigations,
presentments, reports, and all other proper activities of the Thirty—Ninth Statewide
Investigating Grand Jury, Judge Oler, as Supervising Judge, shall have jurisdiction over
all counties throughout the Commonwealth of Pennsylvania. Judge Oler may
temporarily designate another Judge who has been appointed by this Court as the
Supervising Judge of a multicounty investigating grand jury having statewide jurisdiction
to act as Acting Supervising Judge of the Thirty-Ninth Statewide Investigating Grand
Jury when he is absent or otherwise unavailable.

3. Dauphin County is designated as the location for the Thirty-Ninth
Statewide Investigating Grand Jury proceedings.

4. The Court Administrator of Pennsylvania is directed to draw six counties at
random from the Middle District of Pennsylvania pursuant to the provisions of Rule
241(A)(1) of the Pennsylvania Rules of Criminal Procedure, and these six counties, plus
Dauphin County, shall together supply jurors for the Thirty—Ninth Statewide Investigating
Grand Jury.

5. The Court Administrator of Pennsylvania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Rule 241(A)(2) of the Pennsylvania
Rules of Criminal Procedure.

6. The total of such names of prospective jurors to be collected shall be two
hundred, of which fifty shall be selected at random and summoned by the Court
Administrator of Pennsylvania to Dauphin County. The Supervising Judge shall impanel

the Thirty-Ninth Statewide Investigating Grand Jury from this panel of fifty prospective

61 MM 2015 -2

jurors. If it becomes necessary, additional prospective jurors shall be summoned by the
Supervising Judge from among the remaining one hundred fifty prospective jurors.

7. The Thirty-Ninth Statewide Investigating Grand Jury will remain in session
for not more than eighteen months following the date that it is impaneled by the
Supervising Judge.

8. The Attorney General of the Commonwealth of Pennsylvania, or her
designee in charge of the Thirty-Ninth Statewide Investigating Grand Jury, may apply, if
necessary, to the Supervising Judge for an extension of the term of the Thirty-Ninth
Statewide Investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the Investigating Grand Jury determines by majority vote that it
has not completed its business. The Grand Jury’s term, including any extension
thereof, shall not exceed twenty-four months from the date it was originally impaneled

by the Supervising Judge.

 

Chief Justice of Pennsylvania

61 MM 2015-3